        Case 2:18-cv-00928-CJB-MBN Document 34 Filed 10/12/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

DEMETRA HENDERSON-BURKHALTER, ET AL.                           CIVIL ACTION

VERSUS                                                         NUMBER: 18-0928

NATIONAL UNION FIRE INSURANCE                                  SECTION: "J"(5)
COMPANY, ET AL.


                                    ORDER ON MOTION
                                    OCTOBER 12, 2018

APPEARANCES:

MOTION:

(1)     Plaintiffs’ Motion to Compel 30(b)(6) Deposition of Defendant (Rec. doc. 12).
(2)     Defendant’s Motion for Protective Order to Limit Scope of 30(b)(6) Deposition (Rec.
        doc. 15).

         :    Continued to

         :    No opposition.

 1, 2    :    Opposition.



                                         ORDERED

 1, 2    :    Dismissed as moot.

         :    Dismissed for failure of counsel to appear.

         :    Granted.

         :    Denied.

         :    Other.



                                                  MICHAEL B. NORTH
                                            UNITED STATES MAGISTRATE JUDGE
